DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Species B, corresponding to Figures 3-16, encompassing claims 1-18 is acknowledged.

Note by the Examiner
3.	For clarity, the reference to specific claim numbers are presented in bold. Cited claim limitations are presented in bold the first time they are associated with a particular prior art disclosing the cited limitations, and subsequent reference to the already disclosed claim limitations are presented un-bolded. Certain elements from prior art which are not required by the claims are also presented un-bolded if they are particularly pertinent to understanding how the references are being combined. Item-to-item matching and Examiner explanations for 102 &/or 103 rejections have been provided in parenthesis.






Claim Objections
4.	Claims 1-18 are objected to because of the following informalities:

	Claim 1 recites in line 16 “a layer of confinement material” which should be changed to along the lines of “s of confinement material” and all subsequent instances should be changed accordingly.
See Applicant’s Fig. 10B-11B the confinement layer element 228 is a singular layer when first formed but is a plurality of layers at the point when the cross-point area at the corresponding cross-point is present and as required by the claim.
All claims depending on the current claim incorporate the same informality by dependency.

Claim 3 recites,
Line 3 “a layer of materials of the first conductors” which should be changed to along the lines of “a layer of material
Lines 3-4 “a layer of materials of the switch element” which should be changed to along the lines of “a layer of material
Line 4 “a layer of materials of the conductive barrier” which should be changed to along the lines of “a layer of material
Line 15 “forming a layer of materials of the second conductors to provide a second stack” which should be changed to along the lines of “forming a second stack comprising a layer of material
All subsequent instances should be changed accordingly.
All claims depending on the current claim incorporate the same informality by dependency.

Claim 4 recites,
Line 14 “a layer of materials of third conductors” which should be changed to along the lines of “a layer of material
All subsequent instances should be changed accordingly.

Claim 12 recites,
Line 2 “a layer of materials of the first conductors” which should be changed to along the lines of “a layer of material
Lines 2-3 “a layer of materials of the switch element” which should be changed to along the lines of “a layer of material
Line 3 “a layer of materials of the conductive barrier” which should be changed to along the lines of “a layer of material
Line 14 “forming a layer of materials of the second conductors to provide a second stack” which should be changed to along the lines of “forming a second stack comprising a layer of material
	Line 17 “the memory cell stacks” which should be changed to along the lines of “
All subsequent instances should be changed accordingly.
All claims depending on the current claim incorporate the same informality by dependency.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 4 recites in line 2 “before etching the third trenches, forming a second layer of materials of the first conductors”. The current claim depends on Claim 3 which recites in lines 15-17 “forming a layer of materials of the second conductors to provide a second stack; and etching third trenches through the second stack to a level below the layer of materials of the switch element in a pattern to define the plurality of second conductors”.
	The relationship between the layer of material of the second conductors and the second layer of material of the first conductors is indefinite; see the Applicant’s Figs. 7-8 where the second conductors are elements 1222 and it does not appear that there is a second layer of material of the first conductors.
	For the purposes of compact prosecution, the interpretation will be taken that the two are the same in the consideration of prior art.

	Claim 13 recites in line 2 “before etching the third trenches, forming a second layer of materials of the first conductors”. The current claim depends on Claim 12 which recites in lines 14-16 “forming a layer of materials of the second conductors to provide a second stack; and etching third trenches through the second stack to a level below the layer of materials of the switch element in a pattern to define the plurality of second conductors”.
	The relationship between the layer of material of the second conductors and the second layer of material of the first conductors is indefinite; see the Applicant’s Figs. 7-8 where the second conductors are elements 1222 and it does not appear that there is a second layer of material of the first conductors.
	For the purposes of compact prosecution, the interpretation will be taken that the two are the same in the consideration of prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 12-16 are rejected under 35 U.S.C. 103 as obvious over Sim et al. (US 2017/0250339 A1), hereinafter as Sim, in view of Terai et al. (US 9,741,764 B1), hereinafter as Terai
[Wu et al. (US 2017/0250222 A1), hereinafter as Wu is utilized herein as evidence]


7.	Regarding Claim 12, Sim and Terai disclose a method of manufacturing an integrated circuit (see Figs. 15-27 and see [0158]) comprising:
forming a first stack of materials (see Fig. 17 elements 110,120,130,140,141, see [0161]), including a layer of materials of first conductors (element 110 which becomes elements 115, see [0163] “the first conductive layer 110 may be partially etched to form the first conductive line 115”), a layer of materials of a switch element (element 120 which becomes element 125, see [0163] “first selection pattern 135”), a layer of materials of a conductive barrier (element 140 which becomes element 145, see [0163] “first intermediate electrode 145”) and a sacrificial layer (element 141 which becomes element 143, see [0163] “first sacrificial pattern 143”);
etching first trenches through the first stack to a level below the layer of materials of the first conductors in a pattern defining the sidewalls of the plurality of first conductors (see Figs. 17-18 and [0163]);
forming an insulating fill (elements 152, see [0166] “first insulating layer 152”) in the first trenches to a level coplanar with an upper surface of the sacrificial layer (see Fig. 18);
removing the sacrificial layer to form a plurality of second trenches (see Fig. 19 and [0167] “first hole 154”) aligned with sidewalls of the plurality of first conductors, and exposing the layer of materials of the conductive barrier (see Fig. 19);
forming surfactant spacers (element 146 which becomes elements 148, see [0171] “first spacer 148”) on opposing sides of the second trenches to provide more narrow trenches within the plurality of second trenches (see Fig. 21);
depositing programmable resistance memory material (see Figs. 22-23 element 156 which becomes element 158, and see [0176] “first variable resistance pattern 158”) in the more narrow trenches;
forming a layer of materials of the second conductors (see Fig. 25 element 170 which becomes element 175, see [0182] “second conductive line 175”) to provide a second stack (see Fig. 25 elements 170,200,210,220,221 form a second stack); and
etching third trenches through the second stack to define the plurality of second conductors, and the opposing sides of the memory cell stacks aligned with the sidewalls of the second conductors (see Fig. 26A-B and [0182]).
	Sim does not appear to explicitly disclose etching to a level below the layer of materials of the switch element in a pattern.
	Terai discloses etching to a level below the layer of materials of the switch element in a pattern (see Figs. 2, 16C-E the second stack formed in Fig. 16C elements 120, CPL2, 420 which are etched to form third trenches to a level below the layer of materials of the switch element 143; see Column 27).
	The level to etch when forming the second stack as taught by Terai is incorporated as the level to etch when forming the second stack of Sim.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate etching to a level below the layer of materials of the switch element in a pattern as taught by Terai as etching to a level below the layer of materials of the switch element in a pattern of Sim because the combination can prevent degradation or damages of the stacks of variable resistance layers and selection layers which may occur due to exposure to an etching atmosphere during patterning processes such as to reduce cost (see Terai Column 30 lines 23-30), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known method of forming at least two stacks of a similar cross-point memory cell array for another to obtain predictable results (see Terai Figs. 2, 16C-E, and see Fig. 9 showing surfactant spacers;
Also see evidentiary reference Wu Figs. 6, 15-16, and 51 showing a similar device as Sim which can have the two stacks vertically aligned).

8.	Regarding Claim 13, Sim and Terai discloses the method of claim 12, including (see Sim Figs. 5-26 and see Terai Fig. 16):
before etching the third trenches (see Sim Fig. 25), forming a second layer of materials of the first conductors (see Sim element 170 which becomes elements 175, see [0182] “the second conductive layer 170 may be sequentially etched to form the second conductive line 175”), a second layer of materials of the switch element (see Sim element 210 which becomes element 215, see [0182] “second selection pattern 215”), a second layer of materials of the conductive barrier (see Sim element 220 which becomes element 225, see [0182] “second intermediate electrode 225”) and a second sacrificial layer (see Sim element 221 which becomes element 223, see [0184] “second sacrificial pattern 223”);
etching the third trenches (see Terai Figs. 6D-E, Column 27 lines 49-67 and Column 28 lines 1-67, and see Sim Figs. 26A-B and [0182]);
forming an insulating fill (see Sim element 232, see [0186] “second insulating layer 232”) in the third trenches to a level coplanar with an upper surface of the second sacrificial layer (see Sim Figs. 26A-B);
removing the second sacrificial layer to form a plurality of fourth trenches aligned with sidewalls of the plurality of second conductors, and exposing the second layer of materials of the conductive barrier (see Sim [0187] “Referring to FIG. 27, processes that are the same as, substantially the same as, or similar to, those illustrated with reference to FIGS. 19 to 24 may be performed” Selected to be the same, see Figs. 18-19 and [0167]);
forming second surfactant spacers (see Sim elements 228, see [0188] “second spacer 228”) on opposing sides of the fourth trenches to provide second more narrow trenches within the plurality of fourth trenches (see Sim Figs. 20-21 and [0171, 0187]);
depositing programmable resistance memory material (see Sim element 238, see [0188] “second variable resistance pattern 238”) in the second more narrow trenches;
forming a layer of materials of third conductors (see Sim elements 255) to provide a third stack (see Sim elements 255 which are a third stack over the first and second stacks, see [0187, 0190-0191]); and
etching fifth trenches through the third stack (see Sim Figs. 15-16 trenches between elements 255) to a level below the second layer of materials of the switch element in a pattern (see Terai Fig. 16G-H third conductor elements 130 etched in the same manner as for the second conductors, and see Sim [0187]) to define a plurality of third conductors, and opposing sides of a second array of memory cell stacks aligned with the sidewalls of the third conductors (see Sim array of memory cell stacks between the second conductors and third conductors with aligned sidewalls of the respective cross-points).

9.	Regarding Claim 14, Sim and Terai disclose the method of claim 12, wherein the surfactant spacers have an upper surface (see Sim Fig. 23), and depositing programmable resistance memory material in the more narrow trenches includes forming the bodies of programmable resistance memory material having upper surfaces coplanar with the upper surface of the surfactant spacers (see Sim Fig. 23).


10.	Regarding Claim 15, Sim and Terai disclose the method of claim 12, the programmable resistance memory material comprising a phase change material (see Sim [0052] “The first variable resistance pattern 155 may include a material whose phase may be changed”, also see [0315-0316] and see [0142-0143]; and see Terai Column 7 lines 65-67).

11.	Regarding Claim 16, Sim and Terai disclose the method of claim 12, wherein the switch element comprises an ovonic threshold switch (see Sim [0047] “the first selection pattern 135 may include an ovonic threshold switch (OTS) material”).

12.	Claims 17-18 are rejected under 35 U.S.C. 103 as obvious over Sim et al. (US 2017/0250339 A1), hereinafter as Sim, in view of Terai et al. (US 9,741,764 B1), hereinafter as Terai, in view of Kwon et al. (US 2011/0186798 A1), hereinafter as Kwon.

13.	Regarding Claim 17, Sim and Terai disclose the method of claim 12.
Sim and Terai do not disclose wherein the surfactant spacers comprise a metal nitride.
	Kwon discloses wherein the surfactant spacers comprise a metal nitride (see Fig. 3 surfactant spacer elements 134 and see [0114] “The spacer 134 may contain, for example, silicon oxide, silicon nitride, silicon oxynitride, titanium carbon nitride” Selected as titanium carbon nitride).
	The metal nitride surfactant spacers as taught by Kwon are incorporated as metal nitride surfactant spacers of Sim and Terai.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the surfactant spacers comprise a metal nitride as taught by Kwon as wherein the surfactant spacers comprise a metal nitride of Sim and Terai because the combination prevents undesired diffusion of material to the resistive memory material (see Kwon [0114]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material of a surfactant spacer in a similar memory device for another for which the material are provided as alternatives to obtain predictable results (see Kwon [0114] and see Sim [0170] “the first spacer layer 146 may be formed of, e.g., silicon nitride, silicon oxynitride, etc.”).

14.	Regarding Claim 18, Sim and Terai disclose the method of claim 12, wherein the programmable resistance material comprises a phase change material (see Sim [0052] “The first variable resistance pattern 155 may include a material whose phase may be changed”, also see [0315-0316] and see [0142-0143]; and see Terai Column 7 lines 65-67).
	Sim and Terai do not disclose the surfactant spacers comprise a metal nitride.
	Kwon discloses wherein the surfactant spacers comprise a metal nitride (see Fig. 3 surfactant spacer elements 134 and see [0114] “The spacer 134 may contain, for example, silicon oxide, silicon nitride, silicon oxynitride, titanium carbon nitride” Selected as titanium carbon nitride).
	The metal nitride surfactant spacers as taught by Kwon are incorporated as metal nitride surfactant spacers of Sim and Terai.
	It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to incorporate wherein the surfactant spacers comprise a metal nitride as taught by Kwon as wherein the surfactant spacers comprise a metal nitride of Sim and Terai because the combination prevents undesired diffusion of material to the resistive memory material (see Kwon [0114]), and the combination is simple substitution of one known element for another to obtain predictable results – simple substitution of one known material of a surfactant spacer in a similar memory device for another for which the material are provided as alternatives to obtain predictable results (see Kwon [0114] and see Sim [0170] “the first spacer layer 146 may be formed of, e.g., silicon nitride, silicon oxynitride, etc.”).

Allowable Subject Matter
15.	Claims 1-3 and 5-10 would be allowable if rewritten or amended to overcome the objections, as set forth in this Office action.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Claim 11 is allowed.

The following is an examiner’s statement of reason for indicating allowable subject matter:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

17.	Claim 1, “the confined cell structure including surfactant spacers within the cross-point area having outside surfaces on opposing sides of the memory cell stack, and a body of programmable resistance memory material confined between inside surfaces of the surfactant spacers, wherein the memory cell stack includes a layer of confinement material having outside surfaces on a second pair of opposing sides of the memory cell stack within the cross-point area at the corresponding cross-point” – as instantly claimed and in combination with the additionally claimed limitations.
All claims depending on the current claim incorporate the same allowable subject matter.


18.	Claim 11, “the confined cell structure including surfactant spacers within the cross-point area having outside surfaces aligned with a first pair of opposing sides of the memory cell stack, and a body of programmable resistance memory material confined between inside surfaces of the surfactant spacers, wherein the memory cell stack includes layers of confinement material having outside surfaces only on a second pair of opposing sides of the memory cell stack at the corresponding cross- point” – as instantly claimed and in combination with the additionally claimed limitations.


















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818